Case 2:19-cv-10239-PA-KK Document 22 Filed 04/21/20 Page 1 of 1 Page ID #:499




 1
 2
 3
                                         JS-6
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LANCE WILLIAMS,                               Case No. CV 19-10239-PA (KK)
11                              Petitioner,
12                        v.                        JUDGMENT
13    RALPH DIAZ,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the action is DISMISSED and (1) Claim
20   One of the Petition challenging the April 27, 2018 disciplinary hearing is DENIED
21   and DISMISSED with prejudice; and (2) Claim Two of the Petition challenging the
22   August 28, 2018 disciplinary hearing is DISMISSED without prejudice.
23
24   Dated: April 21, 2020
                                              PERCY ANDERSON
25                                            United States District Judge
26
27
28
